NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHARLES V. REED,                                 No. 15-35653

                     Plaintiff-Appellant,         D.C. No. 2:14-cv-00366-SAB

   v.
                                                  MEMORANDUM*
 JOHN BIDDULPH; et al.,

                     Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of Washington
                   Stanley Allen Bastian, District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Charles V. Reed, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment retaliation and Washington state tort claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Brodheim v. Cry, 584 F.3d 1262,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1267 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Reed’s retaliation

claims because Reed failed to raise a genuine dispute of material fact as to whether

defendants acted with a retaliatory motive and whether there was an absence of

legitimate correctional goals for defendants’ conduct. See id., 584 F.3d at 1271

(“To prevail on a retaliation claim, a plaintiff must show that his protected conduct

was the ‘substantial’ or ‘motivating’ factor behind the defendant’s conduct.”

(citation and internal quotation marks omitted)); Pratt v. Rowland, 65 F.3d 802,

806 (9th Cir .1995) (“The plaintiff bears the burden of pleading and proving the

absence of legitimate correctional goals for the conduct of which he complains.”).

      The district court properly granted summary judgment on Reed’s

Washington state tort claims because Reed failed to raise a triable dispute as to

whether defendants committed any torts. See Cafasso, U.S. ex rel. v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive

summary judgment, a plaintiff must set forth non-speculative evidence of specific

facts, not sweeping conclusory allegations.”).

      The district court did not abuse its discretion by denying Reed’s motion to

compel discovery because Reed failed to show that denial of discovery would

                                          2                                     15-35653
result in actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732,

751 (9th Cir. 2002) (setting forth standard of review; “Broad discretion is vested in

the trial court to permit or deny discovery, and its decision to deny discovery will

not be disturbed except upon the clearest showing that denial of discovery results

in actual and substantial prejudice to the complaining litigant.” (citation and

internal quotation marks omitted)).

      The district court also properly denied Reed’s Rule 56(d) motion to continue

summary judgment to allow further discovery because Reed failed to identify

specific facts to be obtained in discovery that would have precluded summary

judgment. See Qualls By & Through Qualls v. Blue Cross of Cal., Inc., 22 F.3d

839, 844 (9th Cir. 1994) (setting forth standard of review; district court properly

implicitly denied Rule 56(f) (now Rule 56(d)) motion where additional requested

discovery would not have precluded summary judgment); Margolis v. Ryan, 140

F.3d 850, 854 (9th Cir. 1998) (Rule 56(f) (now 56(d)) motion properly denied

where “appellants failed to identify facts, either discovered or likely to be

discovered,” that would preclude summary judgment).

      We will not consider matters not properly raised before the district court.

See Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1080 (9th Cir. 2008)

                                           3                                      15-35653
(where “the complaint does not include the necessary factual allegations to state a

claim, raising such claim in a summary judgment motion is insufficient to present

the claim to the district court”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999) (“we will not consider arguments that are raised for the first time on

appeal”). We reject, as without merit, Reed’s contentions that he should have been

given leave to amend, that the case should have been heard before a magistrate,

that the case should be remanded to change the order of defendant names in the

caption, and his immunity arguments.

      AFFIRMED.




                                          4                                    15-35653